DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claim 10 has been amended, claim 21 has been added, claims 18-20 remain withdrawn, claim 17 has been canceled and claims 1-16 and 21 are currently pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schluger (5,232,087) in view of Leung et al (6,527,111).

    PNG
    media_image1.png
    519
    895
    media_image1.png
    Greyscale

As to claim 1,  Schluger discloses a package (10) comprising a plurality of panels (Figure 5, panels  16, 24, 40, 44, etc)  connected together at fold lines (82, 82, 52, 50, 54, etc) configured for extending at least partially around an interior space, including a front panel (24), a back panel (16), a first side panel (32), a top 5panel (40), a second side panel (88) and a bottom panel (44), wherein the interior space is configured to receive at least one product (product 12); and a first extension flap (18) foldably connected to a first side of the front panel and a second extension flap (22) foldably connected to a second side of the front panel, wherein the plurality of panels and the first and second extension flaps define a first depth in a first position for shipping (as shown in Figure 1-2 the flap are secured for shipping) and a second depth in a second position for display (in display position , Figure 3-4, which the flaps are open to display and the display is with some depth), wherein each of the first extension flap and second extension flaps includes a respective first panel and a respective second panel (first extension flap 18 comprises multiple panels (72, 76 and 74) and second extension flap comprises two panels (20 and 24), wherein each second panel is foldably connected to a respective one of the first panel (panel 20 is connected to panel 24 and panel 74 is connected to panel 72 or panel 76 is connected to panel 74), in the second position, the second panel 72 or 74 is folded related to its respective first panel and capable pf folded relative to its first panel toward the back panel and spaced apart from its respective first panel (Figure 4 shows the display and the panel 18 is capable of folded backward toward back panel.  However, Schluger does not disclose the first panel and second in the second extension flap is capable of in the second position, the second panel is folded relative to its respective first panel toward the back panel and spaced apart from its respective first panel.  Nevertheless, Leung discloses a package (Figure 3) with an extension panel (310, 320, 330), the extension panel comprises multiple panel includes second panel (320) that can be folded can be folded against the package in first position and in the second position, the second panel (320) can be folded relative to each other and toward either the front panel or the back panel of the package and also spaced apart from its respective first panel (310).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second extension panel of Schluger with multiple panel foldable connect to each other as taught by Leung in order to provide additional surfaces to provide space for more printed information and advertisement or able to separate each panels in the extension flap in order to provide greater recycle capability.  
As to claim 2,  Schluger as modified further discloses each of the first and second extension flaps is configured to be collapsed toward the front panel in the first position (as shown in Figures 1 and 2, the extension flaps are collapsed toward front panel 24) for shipping and folded back toward the back panel in the second position (Figures 3-4 shows the opening of the flap and able to folded backward toward the back panel).
As to claim 3, Schluger as modified further discloses wherein a width of the first panel of the extension flap is greater than a width the first side panel, and greater than a width of the second 20side panel (considered second panel 24 of first extension flap 22, width is greater than the width of the side panels.  Considered first panel of the first extension 18 is panel 72. The width of that first panel 72 would also be greater than the width of the side panels because that requires greater width in order to fold backward as show in Figure 7).
As to claim 4, Schluger as modified further discloses the first panel of each extension flap is foldably connected to the front panel (Figure 5).  
As to claim 5, Schluger as modified further discloses the first position at least one of the extension flaps overlays an exterior surface of the front panel (as shown in Figures 1 and 2, both the extension flaps overlay an exterior surface of the front panel 24, can also be seem in Figure 9 of the cross section view).
 	As to claim 6, Schluger as modified further discloses in the second position the first and second 5extension flaps are folded back with respect to the front panel (both the first and second extension are structurally capable of folded back with respect to the front panel 24).
As to claim 7, Schluger as modified further discloses the top panel (40) is foldably connected to an adhesive flap (36, column 4, line 20 discloses of applying glue to the flap 36).
As to claim 108, Schluger as modified further discloses the at least one of the first side panel or the second side panel includes a respective side flap foldably connected thereto (as shown in Figure 5 above).  
As to claim 9, Schluger as modified further discloses the plurality of panels and the first and second extension flaps are integrally formed (as show in above which all the panels including extension flaps are all integrally formed form a single blank).  
Claims 10-14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schluger (5,232,087) in view of Prokosch et al (6,874,678).
As to claim 10, Schluger discloses a blank (column 2, line 37, blank with cardboard construction) for package (10) comprising a plurality of panels (Figure 5, panels  16, 24, 40, 44, etc)  connected together at respective fold lines (82, 82, 52, 50, 54, etc), including a front panel (24), a back panel (16), a first side panel (32), a top 5panel (40), a second side panel (88) and a bottom panel (44), a first extension flap (18)  connected to a first side of the front panel at respective fold line (80) and a second extension flap (22) connected to a second side of the front panel at respective fold line (64), wherein the plurality of panels and the first and second extension flaps define a first depth in a first position for shipping (as shown in Figure 1-2 the flap are secured for shipping), and a second depth in a second position for display (in display position , Figure 3-4, which the flaps are open to display and the display is with some depth).  However, Schluger does not discloses the back panel includes at least one divider flap connected to the back panel via a respective fold line and a line of weakness, wherein the divider flaps are configured and adapted to be bent toward the front panel when the package is formed.  Nevertheless, Prokosch discloses a shipping and display container (Figure 1) comprises a plurality of panels (81, 71, 61, 31, 21, 41 and 51) the plurality of panels comprises front panel (21), side panels (31, 73, 71) and back panels (61 and 51), the back panels comprises outer back panel (61) and inner back panel (51), the inner back panel includes at least one divider flap (57 and 55) connected to the back panel via a respective fold line and a line of weakness (cut from the back panel), wherein at least one divider flaps (57 and 55) is configured and adapted to be bent towards the front panel when the package is formed (column 1, 66-67 to column 2 lines 1-5 discloses the divider ( 55, 57 is formed from cutting out of the inner back panel and folded upwardly to a position perpendicular to the inner back panel and bend towards panel 21 as shown in Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the back panel of Schluger with additional inner back panel having integral divider as taught by Prokosch in order to separate the interior compartment into multiple compartment which the divider also prevent articles store within the interior compartment from abutting each other.
As to claim 11, Schluger as modified further discloses each of the first (18) and second extension flaps (22) includes a respective first panel and a respective second panel (first extension flap 18 with panel 20 and 24, second extension flap 22 with panels 72, 74, 76), wherein the second panel is connected with first panel (Figure 5) at a respective fold line (60 and 82), wherein a width of the first panel of the extension flap is greater than a width the first side panel, and greater than a width of the second 20side panel (considered second panel 24 of first extension flap 22, width is greater than the width of the side panels, considered first panel of the first extension 18 is panel 72. The width of that first panel 72 would also be greater than the width of the side panels because that requires greater width in order to fold backward as show in Figure 7).
As to claim 12, Schluger as modified further discloses the first panel of each extension flap is connected to the front panel (Figure 5) at a respective fold line (80 and 64).
As to claim 1013, Schluger as modified further discloses the first and second side panels are connected to the back panel at respective fold lines (Figure 5).
As to claim 14, Schluger as modified further discloses the bottom panel (44) is connected to the front panel (24) at a first bottom panel fold line (52) and connected to the back panel (42) at a second bottom panel fold 15line (50).
As to claim 16, Schluger as modified further discloses at least one of the first side panel or the second side panel is connected to a respective side flap at a respective fold line (Figure 5 as annotate above).  
As to claim 21, Schluger as modified further discloses the at least one divider flap is configured to be partially broken away from the back panel and folded back towards the front panel (as taught by Prokosch, Prokosch discloses the divider flap 55 and 57 being cut from the back panel 51 and leaving a fold line cause the divider 55 and 57 folded upwardly to a position perpendicular to the back panel 51 and fold backward from viewing the rear side of Figure 3 toward front panel 21)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schluger (5,232,087) and Prokosch et al (6,874,678), further in view of Kim (2008/0093258).
As to claim 15, Schluger does not specifically disclose the top panel is connected to an adhesive flap at a respective fold line and the adhesive flap is position on the opposite side of the front panel.  Nevertheless, Kim discloses a foldable box with front wall (510), back wall (524), first side wall (522), second side wall (526), top wall (540 as showing above the panel 524 in Figure 1) and bottom wall (540 as showing below the panel 524 and oppose top wall 540), the top panel (540) is connect to an adhesive flap (500 with adhesive 600) at a respective fold line (F2).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearranged the adhesive flap of Schluger so that the adhesive flap is connected to the top panel of the box via a folding line as taught by Kim since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP2144 VI C.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “ Examiner cites second additional panel 18 of Schluger as the "first extension flap" recited in claim 1 and cites elements 72,74 and 76 of Schluger as the "multiple panels" of the second additional panel 18 of the blank for forming the box 30. However, elements 72, and 76 of Schluger are dimensions of panel 74 in the second additional panel 18. See at least Fig. 5 and column 2, line 60 to column 3, line 3. Thus, the second additional panel 18 of Schluger includes only a single panel 74” remark page 1.  Such argument is not found persuasive.  In the above rejection of Schluger, examiner recites that that first extension flap with reference 18, which the first extension flap 18 comprises a first respective first panel and second panel (one of the first panel being considered as 72, which is between two fold lines 80 and 82 as shown in Figure 7, second panel is being considered as 74 between fold lines 82 and 86 and even a third panel 76 form between the edge and the fold line 86).  Therefore, since the first extension flap 18 comprises multiple panels (72, 74 and 76) separate by multiple fold lines (80, 82 and 86), the second additional panel 18 Schluger cannot  include only a single panel 74 as present in the argument.
In response to applicant’s argument that Schluger fails to remedy the deficiency of Leung and does not disclose or suggest at least the second position feature of the independent claim 1”  Such argument is not found persuasive.  Schluger fails to provide the second position as claimed due to the first panel (56) and second panel (58) of the second extension flap (22) being held together in a two-ply construction by glue.  Therefore, a secondary reference Leung is being brought into the rejection because Leung discloses a package (Figure 3) with an extension panel (310, 320, 330), the extension panel comprises multiple panel includes second panel (320) that can be folded can be folded against the package in first position and in the second position, the second panel (320) can be folded relative to each other and toward either the front panel or the back panel of the package and also spaced apart from its respective first panel (310).  Leung is being use to modify so that the first extension flap (22) of Schluger can have additional panels in order to provide additional surfaces to provide space for more printed information and advertisement or able to separate each panels in the extension flap in order to provide greater recycle capability.  Once the modification of Schluger by Leung, the structure then can perform the similar function as the second position to fold the panel toward the back panel and spaced apart from its respective first panel.  
In response to applicant’s argument that “Even though Prokosch discloses dividers 53, 55, 57 connected to the inner back panel 51, nothing in Prokosch teaches or suggest that these dividers are configured to be bent toward the front panel 21”.  Such argument is not found persuasive.  Prokosch discloses “an inner back panel 51 has fold-up dividers 53, 55, 57.  The first divider 53 is connected to the edge of the inner back panel 51 and the second and third dividers 55 and 57 are cut from the panel 51 and can be folded upwardly to a position perpendicular to the inner back panel 51” (column 1, lines 66-67 to column 2, lines 1-5) which clearly discloses that the panels 53, 55, 57 are “dividers” which use to divide the interior compartment, the folded upwardly to a position perpendicular to the inner back panel towards the first panel 21 can be seem in Figures 3-5.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736